Citation Nr: 1525472	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-33 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The Veteran submitted a notice of disagreement in October 2012; a statement of the case was issued in November 2013 and a VA Form 9 was received in November 2013.

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS), associated with the Veteran's claims. The documents in these files have been reviewed and considered as part of this appeal.


FINDING OF FACT

The Veteran meets the requisite schedular percentages for TDIU; however, the preponderance of evidence is against finding that the Veteran's service-connected disabilities, when evaluated in association with the Veteran's educational attainment and occupational experience, preclude him from engaging in a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014). Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2012 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter. The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence. There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in August 2012, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits. The regional office successfully completed the notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development. This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Treatment records have been obtained, VBMS and Virtual VA has been reviewed, and the Veteran has been afforded a VA examination pertinent to the issue on appeal.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Entitlement to TDIU

The Veteran is seeking a total disability rating based on individual unemployability. He asserts that his service-connected PTSD and heart disease preclude his employment, entitling him to a TDIU.

A. Applicable Laws

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155 (West 2002). "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1 (2014).

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation. See VAOPGCPREC 75-91 (Dec. 17, 1991). The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"). See Moore v. Derwinski, 1 Vet. App. 356 (1991). In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

It is clear that the Veteran need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity. Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975); see also November 2014 VA form 9. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. Id. The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran. Id.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

B. Facts 

In support of the Veteran's initial claim for entitlement to service-connection for PTSD and ischemic heart disease (IHD), he submitted an IHD disability benefits questionnaire from his treating physician and lay statements from his spouse and daughter. See August 2011 VA form 21-526. The physician provided a response of "no" as to the question of whether the Veteran's IHD would impact his ability to work. See August 2011 VA form 21-0960-A-1. The lay statements of the Veteran's spouse and his daughter are silent as to any career or employment related issues, including the ability to work. See October 2011 VA form 21-4138 of B.H.; October 2011 VA form 21-4138 of E.H. 

Entitlement to service connection for coronary artery disease and sternotomy scar was granted in a December 2011 rating decision, and PTSD in a March 2012 rating decision. Thereafter, the Veteran filed his claim to entitlement to a TDIU in May 2012 based upon his service-connected PTSD and heart disease. See May 2012 VA Form 21-8940. The Veteran indicated that he had two years of college education, and his last position was in a supervisory capacity. Id. He identified "3-13-2009" as both the date he last worked full-time, and when his disability affected his full-time employment. Id. He also indicated on the claim form that he did not leave his last job because of his disability. Id. His last employer indicated that the Veteran's departure in March 2009 was a "normal retirement," and that he "was not on any type of LOA [leave of absence] during his last 12 mos. of employment. He was paid for 352 sick hours." See July 2012 VA Form 21-4192.

The Veteran was afforded a VA examination in September 2012 for his IHD. See September 2012 VA IHD examination. In regards to conditions that could impact the Veteran's ability to work, the examiner "noted weakness and dec [sic] exercise tolerance." Id. However, the examiner also noted that the Veteran was "able to do activities such as all ADL's [activities of daily living] and work on computer." Id. The examiner concluded that the Veteran's IHD did not impact his ability to "seek and obtain work," noting that he is "able to work on computer and drive - no asst device used." Id.

The Veteran was also afforded a VA examination for his PTSD in September 2012. See September 2012 VA PTSD examination. Regarding his ability to work, the examiner noted that if the Veteran were employed, he would be subject to "periods of irritability, short-temperedness and some problems concentrating which lead to mistakes," and fatigue issues due to lack of sleep. Id. The examiner also noted that the Veteran "did not experience these problems prior to diagnosis of PTSD." Id.

C. Analysis

In light of the above evidence, the Board finds that it cannot grant this appeal. The second criterion for a TDIU grant requires that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. Here, the evidence demonstrates that the Veteran still has the ability to seek and maintain gainful employment, and that he had retired for reasons unrelated to his service-connected IHD and PTSD.

The Veteran has multiple service-connected disabilities. The Veteran's service-connected PTSD is rated 70 percent disabling. He is also service connected for coronary artery disease, rated 60 percent disabling, and sternotomy scar, which is noncompensable. As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability because he has a single service-connected disability ratable at 60 percent or more (PTSD). Therefore, it now must be determined whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his disabilities.

While the Veteran is service connected for his sternotomy scar, it is currently rated noncompensable. See October 2012 rating decision. This disability also has not been raised by the Veteran as impacting his ability to work, nor mentioned in any VA or private medical records as related to gainful employment. Therefore, the analysis turns upon the effects of the Veteran's service-connected IHD and PTSD.

The Veteran was granted entitlement to service connection for IHD in a December 2011 rating decision. See December 2011 rating decision. In support of this claim, the Veteran provided an IHD questionnaire where his private physician clearly indicated that the Veteran's cardiac disability would not impact his ability to work. See August 2011 VA form 21-0960-A-1. The September 2012 VA examiner arrived at the same conclusion, opining that the Veteran was "able to seek and obtain work." See September 2012 VA IHD examination. The examiner noted that while "weakness" and tolerance for exercise existed due to the IHD disability, the Veteran was capable of performing "all ADLs," and was "able to work on computer and drive." Id. The Veteran's ability to use a computer is of particular significance in light of his level of education and previous work experience. As noted above, the Veteran completed two years of college education and was a supervisor at his last position, indicating a sophisticated degree of employability and therefore a sedentary/computer based nature of day-to-day tasks. See May 2012 VA Form 21-8940, see also July 2012 VA Form 21-4192. Concerning this last employment, the Veteran contradictorily indicated that he both did not leave his job due to his disability and that his disability began affecting his full-time employment on the exact date he retired. See May 2012 VA form 21-8940. The Veteran's contentions about his employment are further confused when coupled with his last employer indicating that the Veteran's March 2009 retirement was "normal," and that he did not take any leave during the last year of his employment, being reimbursed for 352 sick hours. See July 2012 VA Form 21-4192. In light of the foregoing, it is readily apparent that the Veteran's IHD disability did not impact his ability to secure or obtain gainful employment.

Regarding the effect of the Veteran's service-connected PTSD on his ability to obtain and secure gainful employment, the September 2012 VA examiner noted that if the Veteran were not retired, his disability would present such symptoms as irritability and concentration problems during employment. See September 2012 VA PTSD examination. However, while the VA examiner did identify the presence of these symptoms should the Veteran be employed, the opinion is couched with limiting terms of art. Specifically, the VA examiner noted that if the Veteran were employed he would have "some problems concentrating," and "periods of irritability." Id. This language clearly does not bespeak of a "total" loss on individual employability, rather only intermittent effects of PTSD symptoms on his employment. Therefore, it is clear that the Veteran's PTSD disability is not of a level of impairment so severe that it is impossible for the Veteran to follow a substantially gainful occupation, especially in light of his education and past employment as discussed above. See 38 C.F.R. § 3.340(a).

For the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities (singly or in combination) were of such severity so as to preclude his participation in any form of substantially gainful employment. As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied. See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


